875 F.2d 862
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Albert CARSON, Plaintiff-Appellant,v.C. LITTLE, Defendant-Appellee.
No. 88-1505.
United States Court of Appeals, Sixth Circuit.
April 18, 1989.

Before NATHANIEL R. JONES, WELLFORD and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
Albert Carson, a Michigan prisoner, moves for appointment of counsel on appeal from the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Carson sought injunctive and monetary relief alleging that the defendant, a prison grievance administrator, "appears to be attempting" to retain false information in his prison file.


3
The district court sua sponte dismissed the action concluding that Carson failed to state a claim for relief under Sec. 1983.  In his pro se appeal, Carson argues the same issues that he raised in the district court.


4
Upon consideration, we conclude that the district court properly dismissed Carson's suit because the mere retention of inaccurate information in an inmate's file does not amount to a constitutional violation.   See Pruett v. Levi, 622 F.2d 256, 258 (6th Cir.1980) (per curiam).


5
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.